DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,819,766. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation.
Regarding Claims 1, 11 and 20, 
Instant Application – 17/068,677
Patented Case – 10,819,766
1. A voice encoding and sending method performed at a mobile terminal that is communicatively connected to a plurality of mobile terminals via a computer server, the method comprising:
1. A voice encoding and sending method performed at a mobile terminal that is communicatively connected to a plurality of mobile terminals via a computer server, the method comprising:
sending voice data to the plurality of mobile terminals;
sending voice data to at least one of the plurality of mobile terminals;

receiving at least one path of Real-Time Transport Control Protocol (RTCP) packet based on the voice data;
parsing the one or more paths of RTCP packets and generating current network status information from the RTCP packets;
parsing the at least one path of the RTCP packet,
Removed from Claim 1 and present in Claim 3.
to obtain network status information including network jitters;
No Corresponding Limitation.
creating comprehensive network status information based on statistics of the network status information;
adjusting a quality of service (QoS) parameter according to the current network status information; 
adjusting a quality of service (QoS) parameter according to the comprehensive network status information
Removed from Claim 1 and present in Claim 3.
by obtaining a largest one of the network jitters and adjusting a data packet group length in accordance with a determination that the largest network jitter exceeds a network jitter threshold;
and encoding and sending new voice data according to the adjusted QoS parameter.

and encoding and sending the voice data according to the adjusted QoS parameter.



Regarding Claims 2 and 12, the claim corresponds to claim 2 of the parent case.
Regarding Claims 3 and 13, the deleted limitations found above in claim 1 are contained within this claim and are rejected, as the claim is obvious over Claim 1. 
Regarding Claims 4 and 14, the claim corresponds to claim 4 of the parent case.
Regarding Claims 5 and 15, the claim corresponds to Claim 5 of the parent case. 
Regarding Claims 6 and 16, the deleted limitations found above in claim 1 are contained within this claim and are rejected, as the claim is obvious over Claim 1.
Regarding Claims 7 and 17, the claim corresponds to claim 7 of the parent case.
Regarding Claims 8 and 18, the claim corresponds to claim 8 of the parent case.
Regarding Claims 9 and 19, the claim corresponds to claim 9 of the parent case.
Regarding Claim 10, the claim corresponds to claim 10 of the parent case.

Claim Rejections - 35 USC § 103
Claim x is/are rejected under 35 U.S.C. 103 as being unpatentable over Sul (US 2002/0033880) in view of Yarlagadda (US 7,751,316).
Regarding Claims 1, 11 and 20, Yul teaches a voice encoding and sending method performed at a terminal that is communicatively connected to a plurality of terminals via a computer server (figure 5, see specifically endpoint 1-5 and the MC), the method comprising: 
sending voice data to the plurality of terminals (figure 5, see specifically endpoint 1-5 and the MC);
receiving, from one or more of the plurality of terminals, one or more paths of Real-Time Transport Control Protocol (RTCP) packets based on the voice data received by the one or more terminals (¶ [0031], see specifically RTCP information); 
parsing the one or more paths of RTCP packets and generating current network status information from the RTCP packets (¶ [0031], see specifically monitors change status and RTCP); 
adjusting a quality of service (QoS) parameter according to the current network status information (¶ [0031], quantity of data or quantity of FEC.) and encoding and sending new voice data according to the adjusted QoS parameter (figure 5, see specifically send next packet)

Yarlagadda from the same or similar field of endeavor teaches that the terminal is a moble terminal (column 3, line 30- column 4, line 55, see specifically VOIP device and Client Device.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use the devices of Yarlagadda in the system of Yul. 
The motivation is that VOIP has become ubiquitous in technology and devices, the method of Yul would be useful in these devices.

Regarding Claims 2 and 12, Yul teaches the current network status information comprises at least one of packet loss rates, network delays, and network jitters between the mobile terminal and the plurality of mobile terminals (¶ [0031], see specifically delay, jitter, loss).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sul (US 2002/0033880) in view of Yarlagadda (US 7,751,316)  as applied to claim 1 above, and further in view of Flanagan (US 7,230,919).
Regarding Claim 9, Yul fails to explicitly teach the obtaining current network status information comprises: obtaining prestored network status information corresponding to a latest preset time; and analyzing the current network status information by means of statistics collection according to the prestored network status information corresponding to the latest preset time.
Flanagan from the same or similar field of endeavor teaches the obtaining current network status information comprises: obtaining prestored network status information corresponding to a latest preset time; and analyzing the current network status information by means of statistics collection according to the prestored network status information corresponding to the latest preset time (column 3, line 35-65, see specifically reporting interval).

The motivation is that since RTCP messages have a regular schedule, it would be obvious to review them and calculate statistics at regular intervals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M MORLAN/Primary Examiner, Art Unit 2419